PER CURIAM.
C.M., a juvenile, appeals an order adjudicating him delinquent on a charge of petit theft of property worth less than $100, and placing him on juvenile probation. The testimony by the State’s witness (a Wal-Mart loss prevention officer) and by C.M. is identical to the extent that C.M. actually paid for the merchandise in question.1 The State failed to overcome the defense of payment by introducing competent evidence to establish beyond a reasonable doubt that the merchandise was removed from the store premises (including the garden department) before the payment was made. § 812.014(l)(b), Fla. Stat. (2011). The adjudication and disposition order are thus reversed, and the case is remanded for the entry of an adjudication of non-delinquency and the discharge of the respondent/appellant.
Reversed and remanded.

. The shoplifting charge alleged the theft of headphones having a value between five and six dollars.